Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

14.  A nonvolatile memory device comprising:
     a memory including a first memory group and a second memory group, the first memory group including a plurality of first word lines, and the second memory group including a plurality of second word lines different from the first word lines; and      
     processing circuitry configured to, 5Atty. Dkt. No. 2677-000584-US U.S. Application No. 17/026,713 
     perform an erase operation by applying an erase voltage to the memory in response to receiving an erase command for the memory, 
     simultaneously apply a sub-voltage to the first word lines;
     simultaneously apply the sub-voltage to the second word lines, and
     apply a desired first read voltage to the first word lines and apply a desired second read voltage different from the desired first read voltage to the second word lines when performing an erase verify operation after the erase operation, wherein the desired first read voltage is determined based on the simultaneously applied sub-voltage to the first word lines, and the desired second read voltage is determined based on the simultaneously applied sub-voltage to the second word lines.

19.  A nonvolatile memory device comprising: 
     a first memory chip including a first memory block and first processing circuitry; and 7Atty. Dkt. No. 2677-000584-US U.S. Application No. 17/026,713 
     a second memory chip including a second memory block and second processing circuitry, wherein 
     the first memory block includes a plurality of first memory cells and a plurality of first word lines connected to the first memory cells, 
     the first processing circuitry is configured to perform a first erase operation by applying a first erase voltage to the first memory block based on a first erase command for the first memory block, 
     simultaneously apply a sub-voltage to the plurality of first word lines,
and
     apply a desired first read voltage to the plurality of first word lines while performing a first erase verify operation after performing the first erase operation, wherein the desired first read voltage is determined based on the simultaneously applied sub-voltage to the first word lines,
     the second memory block comprises a plurality of second memory cells and a plurality of second word lines connected to the plurality of second memory cells, and
     the second processing circuitry is configured to perform a second erase operation by applying a second erase voltage to the second memory block based on a second erase command for the second memory block,
     simultaneously apply the sub-voltage to the plurality of second word lines, and
     apply a desired second read voltage to the plurality of second word lines while performing a second erase verify operation after performing the second erase operation, wherein the desired second read voltage is determined based on the simultaneously applied sub-voltage to the second word lines, and the desired first read voltage is different from the desired second read voltage.


Reasons for Allowance

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of determine a desired first read voltage based on a threshold voltage distribution of a plurality of first memory cells connected to the first word lines sensed in response to the application of the sub-voltage to the first word line, and determine a desired second read voltage based on a threshold voltage distribution of a plurality of second memory cells connected to the second word lines sensed in response to the application of the sub-voltage to the second word lines, apply the desired first read voltage to the first word lines while simultaneously reading the first memory cells connected to the first word lines, and apply the desired second read voltage different from the desired first read voltage to the second word lines while simultaneously reading the second memory cells connected to the second word line in combination with the other limitations thereof as is recited in the claim. Claims 2-13 depend on claim 1.

Regarding claim 14: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of apply a desired first read voltage to the first word lines and apply a desired second read voltage different from the desired first read voltage to the second word lines when performing an erase verify operation after the erase
operation, wherein the desired first read voltage is determined based on the simultaneously applied sub-voltage to the first word lines, and the desired second read voltage is determined based on the simultaneously applied sub-voltage to the second word lines in combination with the other limitations thereof as is recited in the claim. Claims 15-18 depend on claim 14.


Regarding claim 19: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of apply a desired first read voltage to the plurality of first word lines while performing a first erase verify operation after performing the first erase operation, wherein the desired first read voltage is determined based on the simultaneously applied sub-voltage to the first word lines, and apply a desired second read voltage to the plurality of second word lines while performing a second erase verify operation after performing the second erase operation, wherein the desired second read voltage is determined based on the simultaneously applied sub-voltage to the second word lines, and the desired first read voltage is different from the desired second read voltage in combination with the other limitations thereof as is recited in the claim. Claim 20 depends on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827